OFFICE   OF THE   ATTORNEY    GENERAL   OFTEXAS
                                  AUSTIN




EoaorableX. E. Yamy
couaty      Auditar
Tarrant      cou!a~
7ort Woeth, Texan
DearSir:



         Your raguestfor 0
hre heroinrt6ted h6s beear
                Tour letterread*
              "Our DlrtrlOtCl@
          situatfoa:




                                    Torrantcountyul8trlot
                                   0 6ad dO8k8truohrust




          truutorred  to TarnurtCouaty withoutrequlr~
          hdequ6te 8eourlt~for oosta at the tlgb it is
          ill04 rith bin.”
Hon. W. E. Yanoy,   Page 2




            "Art. ZO6a. me plalntirrmay be ruled to
     give uourlty    for coat8 at any tlu berore flaal
     juaguat,     upon motion oi the aof8nbantOT ang
     offloer of the oourt interested    In the costsno-
     oruiag la ruch ruit and ii uuah rule be an-
     tored agala& tke pialatkf and he ran to oom-
     ply thereulth on or beforethe flr6tday or the
     nut termof the oourt,thr              spitshallbo dia.
     lal8Ud."
         S~OtfOtI 19 Of krtl010        39120,VOrnon*6CivilSfatute6,
readsin parta8 followr
          "Frod~lonn of this motion shallapplyto
     and ooatrolin rash oountyin fbe State at Texas
     havinga population in oxoou of oxto hundredand
     ninety(190,000) thousandlnhabltants,  aooordlfq
     to the lastpreoed&g Federaloensua.
          0 l ....
           "(p) It shallbo tie ofiilolal dutyof enoh
     olerkot the dlatriotand oounty oourteend of
     all JustLees OS the    800 to require at the oom-
     menoamentof any olrr 1 malt adequate6eourity   for
     ooats;provided a pauperfa oathstaybe illedand
     ooatuted as prtidod    b law. Ho dlstrlot county
     or preolnotorfloershazl underthe perialths     now
     pron-o~6e$b law waiveany few or oostrbut it
               tie duty of all offiosreto (LSI)OB~and
     oollleot all teer and oom.Urlom whlohthey am
     permitted  or dimeted by law to asses6and Oo$ot
     for seniee8 perronaod by them. hbre a
     oer reoelveaa salarypayablefromthe B3 cry &I
     oreatedfor     8uoh   0frioer   all    feel,   aodn6lon6,
     and otheroompematlonreceived by him l.nhi6 of-
     tlolalcapacityahallbe by him depSlte& and paid
     monthly,or oftenet,intothe salaryfund oreated
     for 8uchorrloer,and auohraulttmce shallbe ao-
     omp.ahied by hlr oiiiolalreport thereof, aa pro-
     Tldod ror in thl8Seotlon.m
Eon.   w.   f. YarrOY,   rw@   3




          It le our oplnlonthat8ubeeotlon  (p) of ~HAcle
SQlZo,8upn muetbe 0o~truad In harmnr with Artlolea
8067 and d,    VernonrrCivilStatutee,so thatthe alark
mat filead dooketthe8uft, butattbs lar# tlaemuet
malothe plahtm for ooat8. The above quoted provlelone
of nrtloloS9lZodoornot et&e thatthe olorkrhallrqulre
leur lty for ooete beroro the oomumoem3nt of the eult -but
at fhe ooamenobrmnt or the ltit. Ihe malt is oonmenoebby
the iillsq aad      dooketl.ug     of the petition.
              Truatla5taatthe        r0mg0*   rllllyanawersyour In-
quiry,we remain




        ATTORNEY    GENERAL    OF TEXAS